ON APPLICATION FOR REHEARING
PER CURIAM.
We amend our decree in the following manner.
We direct that the funds in dispute which are presently deposited in St. Mary Parish be allowed to remain in the present interest-bearing certificates until their next maturity date, and thereupon provisionally transferred to the custody of the State Treasurer.
We further direct that the funds thus transferred be invested at interest, and not be commingled with state funds.
We deny a rehearing, considering our judgment as thus amended to be correct.
JUDGMENT AMENDED; REHEARING DENIED.